                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF WISCONSIN

UNITED STATES OF AMERICA,

                 Plaintiff,

                 v.                                                 Case No. 19-CR-8

CHRIS KUBIAK,

                 Defendant.


                              MEMORANDUM CONCERNING CASE STATUS


        The United States of America, by its attorneys, Matthew D. Krueger, United States Attorney for

the Eastern District of Wisconsin, and Carol L. Kraft, Assistant United States Attorney, hereby provides

the following status update for the above captioned case.

        Based on discussions between counsel for Mr. Kubiak, and counsel for the United States, the

parties expect to resolve this case short of trial. A plea agreement has been proffered to Mr. Kubiak, and

the parties are in the process of working out final details of the same.

        Undersigned counsel is authorized to represent that Mr. Kubiak’s counsel, Jonathan LaVoy,

concurs with this status report.

        Dated this 14th day of March 2019.

                                                            Respectfully submitted,

                                                            MATTHEW D. KRUEGER
                                                            United States Attorney

                                            By:             s/Carol L. Kraft
                                                            CAROL L. KRAFT, WSB # 1000117
                                                            Assistant United States Attorney
                                                            517 East Wisconsin Avenue, # 530
                                                            Milwaukee, WI 53202
                                                            Telephone 414 297-1706/FAX 414 297-1738
                                                            Email: carol.kraft@usdoj.gov




             Case 2:19-cr-00008-PP Filed 03/14/19 Page 1 of 1 Document 9
